In a proceeding under article 78 of the Civil Practice Act, to direct the Police Commissioner of Nassau County to make available for petitioner’s inspection and copy, all the records in the County’s Police Department with respect to a certain accident, the Police Commissioner appeals from an order of the Supreme Court, Nassau County, dated June 24, 1960, which granted the petitioner’s application to the extent of directing the Commissioner “ to make available for inspection by Petitioner or his attorney, all reports and records of * * * accident in which petitioner was involved on December 26,1959, on the Meadowbrook Parkway, Nassau County”, at a locale where the Police Department of the Long Island State Park Commission had jurisdiction. Order vacated, without costs and petition dismissed, without costs, solely upon the ground that the issues have become moot. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.